Exhibit 10.4

 

SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Second Amendment”), dated
February 16, 2012, is between Tuesday Morning Corporation, a Delaware
corporation (the “Company”), and Michael Marchetti (“Executive”).

 

WHEREAS, the Company and Executive entered into an employment agreement dated
October 2, 2008, as amended (the “Employment Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement
pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       The first sentence of Paragraph 3(a) of
the Employment Agreement is hereby amended to read as follows in its entirety:

 

“(a) Effective as of November 1, 2011, and until Executive’s employment with the
Company is terminated as provided in paragraph 4 hereof (the “Employment
Period”), Executive’s base salary shall be $480,000 per annum or such other rate
as the Compensation Committee of the Board (the “Compensation Committee”) may
designate from time to time (the “Base Salary”), payable in regular installments
in accordance with the Company’s general payroll practices and subject to
customary withholding.”

 

2.                                       The last two sentences of Paragraph
3(b) of the Employment Agreement are hereby deleted in their entirety, and
Executive shall be entitled to receive Additional Compensation for years ending
on or after June 30, 2012 as set forth in the Employment Agreement as amended by
this Second Amendment.

 

3.                                       A new Paragraph 3(f) of the Employment
Agreement is hereby added to read as following in its entirety:

 

“(f) In connection with his employment under this Agreement, on February 16,
2012, Executive shall be granted by the Company under the 2008 Plan a
combination of a stock option intended to be an incentive stock option (a
“Second Amendment ISO”) under the Code and a nonqualified stock option (together
with such Second Amendment ISO, the “Second Amendment Options”) covering, in the
aggregate, 75,000 shares of the Common Stock, with the allocation between the
number of shares subject to a Second Amendment ISO and the number of shares
subject to the remainder of such Second Amendment Options to be determined by
the Compensation Committee on the date of grant, with the goal of maximizing the
number of shares subject to a Second Amendment ISO as the Compensation Committee
may deem reasonably acceptable under applicable laws and

 

1

--------------------------------------------------------------------------------


 

regulations.  The exercise price per share of the Second Amendment Options will
be the fair market value of a share of the Common Stock on the date of grant, as
determined in accordance with the 2008 Plan.  The Second Amendment Options will
vest ratably on a daily basis over three years beginning on the date of grant,
and the Second Amendment Options will have a general term of ten years beginning
on the date of grant.  In the event that Executive’s employment hereunder is
terminated by the Company without “Cause” or by him with “Good Reason” (as each
such term is defined below), (i) the Second Amendment Options which are then
vested will continue to be exercisable until the end of their original general
terms, and (ii) of the Second Amendment Options which are not then vested, an
amount equal to one more year’s vesting will vest and become exercisable upon
such termination and continue to be exercisable until the end of their original
general terms.  Executive understands that exercising the Second Amendment ISO
after termination of his employment may affect its status under the Code and
that the qualification of the Second Amendment ISO under the Code is subject in
part to Executive complying with the applicable provisions thereof.”

 

4.                                       A new Paragraph 3(g) of the Employment
Agreement is hereby added to read as following in its entirety:

 

“(g) In connection with his employment under this Agreement, on February 16,
2012 (the “Grant Date”), Executive shall be granted by the Company under the
2008 Plan: (1) a performance unit award consisting of up to a maximum of
$480,000 in cash upon the terms and subject to the conditions as substantially
set forth in the Form of Performance Unit Award Agreement attached hereto as
Annex A, and (2) a performance stock award consisting of up to a maximum of
60,000 shares of performance stock upon the terms and subject to the conditions
as substantially set forth in the Form of Performance Stock Award Agreement
attached hereto as Annex B.

 

5.                                       Capitalized terms used in this Second
Amendment and not otherwise defined shall have the meanings ascribed to them in
the Employment Agreement.

 

6.                                       This Second Amendment may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

 

7.                                       Any references to the Employment
Agreement in any other document shall be deemed to mean the Employment
Agreement, as amended by this Second Amendment.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date set forth above.

 

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name: Stephanie Bowman

 

Title:   Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

/s/ Michael Marchetti

 

MICHAEL MARCHETTI

 

3

--------------------------------------------------------------------------------


 

Annex A

 

Form of Performance Unit Award Agreement

 

[To be attached.]

 

4

--------------------------------------------------------------------------------


 

Annex B

 

Form of Performance Stock Award Agreement

 

[To be attached.]

 

5

--------------------------------------------------------------------------------